Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Street railroads, § 131*—when evidence insufficient to show failure to ring gong. In an action to recover damages for the death of a pedestrian who, on passing around the rear end of a stationary car, was struck by a car proceeding in the opposite direction upon a parallel track, the evidence was held insufficient to show failure on the part of defendant’s servants operating 'the car inflicting the injury to ring the gong. 4. Street railroads, § 98*—when contributory negligence shown., In an action to recover damages for the death of a person who, on passing around the rear end of a stationary car, was struck by a car bound in the opposite direction upon a parallel track, it was held that decedent was guilty of contributory negligence as a matter of law, there being nothing in the circumstances surrounding the accident to excuse him from looking, it being apparent that he did not look until too late.